Exhibit 10 (ii)

 

 FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is made as of the
29th day of May, 2003 by and among FAMILY DOLLAR STORES, INC., FAMILY DOLLAR,
INC. (collectively, the “Borrowers”), and WACHOVIA BANK, NATIONAL ASSOCIATION
(formerly known as First Union National Bank) (the “Bank”).

 

RECITALS:

 

The Borrowers and the Bank entered into a certain Credit Agreement dated as of
August 7, 2001 (as amended, modified or supplemented prior to the date hereof,
including by letter amendment dated May 1, 2002, the “Credit Agreement”). 
Capitalized terms used in this Amendment which are not otherwise defined in this
Amendment shall have the respective meanings assigned to them in the Credit
Agreement.

 

The Borrowers and the Bank wish to amend the Credit Agreement in certain
respects, as hereinafter provided.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrowers and the Bank,
intending to be legally bound hereby, agree as follows:

 

SECTION 1.  Recitals.  The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.

 

SECTION 2.  Amendments to the Credit Agreement.  The Credit Agreement is hereby
amended as set forth in this Section 2.

 

SECTION 2.1 Amendments to Definitions. The definitions set forth in Section 1.01
of the Credit Agreement are hereby amended by amending and restating in their
entirety as set forth below the following defined terms:

 

“Tranche A Commitment” means the obligation of the Bank to make Tranche A Loans
hereunder in an aggregate principal amount up to but not exceeding Fifty Million
Dollars ($50,000,000.00), as the same may be reduced pursuant to
Sections 2.01(c) and 2.12 or terminated pursuant to Section 2.12.

 

“Tranche A Termination Date” means May 31, 2005 except to the extent extended
pursuant to Section 2.01(c), or such earlier date as the Tranche A Commitment is
terminated pursuant to this Agreement.

 

“Tranche B Commitment” means the obligation of the Bank to make Tranche B Loans
hereunder in an aggregate principal amount up to but not exceeding Fifty Million
Dollars ($50,000,000.00), as the same may be reduced or terminated pursuant to
Section 2.12.

 

“Tranche B Termination Date” means May 27, 2004, or such earlier date as the
Tranche B Commitment is terminated pursuant to this Agreement.

 

1

--------------------------------------------------------------------------------


 

SECTION 2.2  Amendment to Section 2.01(c).  The reference in the first sentence
of Section 2.01(c) to “or seven (7) years” shall be deleted.

 

SECTION 2.3  Amendment to Section 2.03(c)(i).  Section 2.03(c)(i) is hereby
deleted in its entirety and replaced with the following:

 

(i)  installments of principal each in an amount equal to one-fifth of the
original principal amount of such Term Loan shall be payable on the First
Anniversary and Second Anniversary of such Term Loan, and (B) thereafter (x) if
the Borrower has notified the Bank pursuant to Section 2.01(c) that after the
Second Anniversary installments of principal will be payable quarterly,
installments of principal shall be payable in twelve (12) equal, consecutive
quarterly installments each in a principal amount equal to one twelfth (1/12th)
of the then outstanding principal amount of such Term Loan on the Second
Anniversary after giving effect to the scheduled payment of principal on such
date, with the first such quarterly installment being payable on the date
occurring three (3) months after the Second Anniversary and subsequent like
installments being payable every three (3) months thereafter, or (y) if the
Borrower has notified the Bank pursuant to Section 2.01(c) that after the Second
Anniversary installments of principal will be payable semiannually, installments
of principal shall be payable in six (6) equal, consecutive semiannual
installments each in a principal amount equal to one sixth (1/6th) of the then
outstanding principal amount of such Term Loan after giving effect to the
scheduled payment of principal on such date, with the first such semiannual
installment being payable on the date occurring six (6) months after the Second
Anniversary and subsequent like installments being payable every six (6) months
thereafter.

 

SECTION 2.4  Amendment to Section 2.03(c)(ii).  Section 2.03(c)(ii) is hereby
deleted in its entirety.

 

SECTION 3.   Conditions to Effectiveness.  The effectiveness of this Amendment
and the obligations of the Bank hereunder are subject to the satisfaction of the
following conditions:

 

(a)                 the Bank shall have received (i) from each of the Borrowers
and each of the Guarantors a counterpart hereof signed by such party; (ii) from
each of the Borrowers, a duly executed Trache A Note in the amount of the
Tranche A Commitment, which Tranche A Notes shall replace and supercede any
prior Tranche A Notes; and (iii) from each of the Borrowers, a duly executed
Trache B Note in the amount of the Tranche B Commitment, which Tranche B Notes
shall replace and supercede any prior Tranche B Notes;  and

 

(b)                the Bank shall have received corporate borrowing resolutions
duly adopted by the board of directors (or the executive committee of the board
of directors) of each Borrower and Guarantor authorizing the borrowings
contemplated hereunder (and the obligations of the Guarantors pursuant to the
Guaranty with respect thereto) and the execution, delivery, and performance of
this Amendment.

 

SECTION 4.  No Other Amendment.  Except for the amendments set forth above, the
text of the Credit Agreement and each of the other Loan Documents, including,
without limitation, the Guaranty, shall

 

2

--------------------------------------------------------------------------------


 

remain unchanged and in full force and effect.  This Amendment is not intended
to effect, nor shall it be construed as, a novation.  The Credit Agreement and
this Amendment shall be construed together as a single agreement.  Nothing
herein contained shall waive, annul, vary or affect any provision, condition,
covenant or agreement contained in the Credit Agreement, except as herein
amended, nor affect or impair any rights, powers or remedies under the Credit
Agreement as hereby amended.  The Borrowers promise and agree to perform all of
the requirements, conditions, agreement and obligations under the terms of the
Credit Agreement, as hereby amended, the Credit Agreement, as amended, being
hereby ratified and affirmed.  The Borrowers hereby expressly agree that the
Credit Agreement, as amended, and each of the other Loan Documents, is in full
force and effect.

 

SECTION 5.  Representations and Warranties.  Each of the Borrowers hereby
represents and warrants to the Bank as follows:

 

(a)                 No Default or Event of Default under the Credit Agreement or
any other Loan Document has occurred and is continuing unwaived by the Bank on
the date hereof;

 

(b)                The representations and warranties of the Borrowers set forth
in Article V of the Credit Agreement (as amended hereby) shall be true on and as
of the date hereof.

 

(c)                 Each of the Borrowers has the power and authority to enter
into this Amendment and to do all acts and things as are required or
contemplated hereunder, or thereunder, to be done, observed and performed by it.

 

(d)                This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of each Borrower and constitutes a
legal, valid and binding obligation of each of the Borrowers, enforceable
against each of the Borrowers in accordance with its terms, provided that such
enforceability is subject to general principles of equity.

 

(e)                 The execution and delivery of this Amendment and the
performance hereunder by each of the Borrowers does not and will not require the
consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over any Borrower, nor be in contravention of or in
conflict with the certificate of incorporation or bylaws of any Borrower, or the
provision of any statute, or any judgement, order, indenture, instrument,
agreement or undertaking, to which any Borrower is party or by which the assets
or properties of any Borrower are or may become bound.

 

SECTION 6.  Counterparts.  This Amendment may be executed in multiple
counterparts each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

 

3

--------------------------------------------------------------------------------


 

SECTION 7.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of North Carolina, without reference to
the conflicts or choice of law principles thereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.

 

 

 

 

 

Borrowers:

 

 

 

 

[CORPORATE SEAL]

 

FAMILY DOLLAR STORES, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

        /s/ C. Martin Sowers

 

 

 

 

 

Name:

C. MARTIN SOWERS

 

 

 

 

Title:

Sr. Vice President - Finance

 

 

 

 

[CORPORATE SEAL]

 

FAMILY DOLLAR, INC.

 

 

 

 

 

 

 

By:

        /s/ C. Martin Sowers

 

 

 

 

 

Name:

C. MARTIN SOWERS

 

 

 

 

Title:

Sr. Vice President - Finance

 

 

 

 

 

 

 

 

 

 

 

Bank:

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

By:

        /s/ Denis Waltrich

 

 

 

 

 

Name:

DENIS WALTRICH

 

 

 

 

Title:

Associate

 

 

ACKNOWLEDGED AND AGREED BY GUARANTORS:

 

 

FAMILY DOLLAR SERVICES, INC.

[CORPORATE SEAL]

 

By:

        /s/ C. Martin Sowers

 

 

Name:

C. MARTIN SOWERS

 

Title:

Sr. Vice President - Finance

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

4

--------------------------------------------------------------------------------


 

FAMILY DOLLAR OPERATIONS, INC.

[CORPORATE SEAL]

 

By:

        /s/ C. Martin Sowers

 

 

Name:

C. MARTIN SOWERS

 

Title:

Sr. Vice President - Finance

 

FAMILY DOLLAR TRUCKING, INC.

[CORPORATE SEAL]

 

By:

        /s/ C. Martin Sowers

 

 

Name:

C. MARTIN SOWERS

 

Title:

Sr. Vice President - Finance

 

5

--------------------------------------------------------------------------------